Citation Nr: 1729601	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease at L5-S1 with herniated nucleus pulposus and degenerative disc disease of the thoracic spine (also claimed as limitation of motion, sacroiliac injury and weakness, thoracic osteophytic lipping, and thoracic levoscoliosis).

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, secondary to the service-connected lower back conditions.

3. Entitlement to service connection for a joint condition of the left shoulder, to include as secondary to service-connected thoracolumbar and cervical spine conditions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2010, April 2013, and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The June 2010 rating decision denied a disability rating in excess of 40 percent for the Veteran's service-connected lower back conditions.  The April 2013 rating decision denied service connection for a disability or condition of the left shoulder joint, while granting service connection for radiculopathy of the left upper extremity, secondary to the Veteran's service-connected back conditions.  The June 2013 rating decision granted service connection for radiculopathy of the left lower extremity, secondary to the Veteran's service-connected back conditions with a rating of 20 percent.

The June 2013 rating decision was accompanied by a Statement of the Case (SOC) issued the same day.  In response to that SOC, the Veteran filed a substantive appeal (Form 9) in July 2013 seeking to appeal the disability ratings for his lower back and left lower extremity radiculopathy conditions.  The Veteran also stated his desire to appeal the issues of radiculopathy of the lower right extremity, and radiculopathy of the bilateral upper extremities.  However, because these latter three issues had either not been rated or had otherwise not been appropriately appealed and developed pursuant to VA regulations prior to the Veteran's July 2013 filing, the Form 9 was premature with respect to those issues and did not constitute an appeal to the Board.  See 38 C.F.R. §§19.9, 19.24, 20.200, 20.302(b) (2016) (describing the mechanism and procedures for developing cases and appealing them to the Board). Those issues, and others subsequently raised by the Veteran, have since been addressed by the AOJ. The Board is reviewing the left lower extremity radiculopathy claim pursuant to 38 C.F.R. § 4.71(a), Diagnostic Code 5243, n. 1 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the thoracolumbar spine and left lower extremity radiculopathy claims, these matters must be remanded for the RO to consider evidence received by the RO prior to the date jurisdiction of those claims was transferred to the Board. The RO last considered these claims in a June 2013 Statement of the Case (SOC). These claims were transferred to the Board in January 2015.  Between June 2013 and January 2015, the RO received additional evidence including VA treatment records documenting the care received by the Veteran over that period of time and a VA examination conducted in October 2014.  Consequently, these two claims must be remanded for consideration by the RO. 38 C.F.R. § 19.37(a) (2016).

With regard to the Veteran's claim for a left shoulder disability, the Board finds that it is necessary to remand this claim for an additional VA examination and opinion.  The only VA examination that provides a nexus opinion regarding the Veteran's left shoulder disability is the October 2011 VA examination.  At that time, the Veteran complained of left shoulder pain and other symptoms, but the examiner indicated that there was no intrinsic left shoulder pathology and consequently concluded that it was less likely than not (less than a 50 percent probability) that the Veteran's left shoulder condition was related to his service or service connected disabilities.  Since that examination, VA radiology reports discovered evidence of a torn rotator cuff in the Veteran's left shoulder.  The Board finds that it is necessary to remand this matter for an opinion as to whether the Veteran's torn rotator cuff in his left shoulder was incurred in or caused by his service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, while the issue, as framed by the Veteran and the RO, included consideration of whether the Veteran's left shoulder condition was secondary to the Veteran's service-connected thoracolumbar spine conditions, the Board observes that the October 2011 VA examination considered the connection between the Veteran's shoulder and cervical spine condition.  Consequently, the Board finds that this theory has also been raised by the record, and the examiner should consider whether the Veteran's left rotator cuff tear was caused or aggravated by the Veteran's service-connected cervical spine condition as well.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file.

2. Once updated VA records are obtained and associated with the file, schedule the Veteran for a VA examination to assess the likely etiology of the torn rotator cuff in his left shoulder.  All necessary studies and tests should be conducted, and a complete rationale should be provided with respect to each opinion rendered.  If after consideration of all pertinent factors it is the examiner's conclusion that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

With regard to the Veteran's torn left rotator cuff, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was incurred in or caused by the Veteran's service, or caused or aggravated by the Veteran's service-connected thoracolumbar and cervical spine conditions.

For the purpose of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3. Once the development described above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claims on appeal, considering any and all evidence received since the last SOC was issued with regard to the issues on appeal (June 2013 for the thoracolumbar spine and radiculopathy claims and March 2015 for the left shoulder claim).  If any claim remains denied, or less than the full benefit is granted, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case and a reasonable time to respond.  Then, if the file is otherwise in order, return the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

